Citation Nr: 1730019	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  09-24 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel

INTRODUCTION

The Veteran served honorably on active duty in the United States Army from October 1965 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for bilateral hearing loss and assigned a noncompensable evaluation.  The Veteran moved and jurisdiction changed to the RO in Roanoke, Virginia.

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge in March 2010.  A transcript of that proceeding is of record.  The Board remanded the case in June 2010 and September 2012.

REMAND

The Veteran and his representative indicated that the Veteran's hearing has worsened since his last VA examination, which occurred in October 2010, almost 7 years ago.  See November 2016 Correspondence.  The Board finds that a more recent examination would allow it to evaluate the current severity of the Veteran's hearing loss.  See Caffrey v. Brown, Vet. App. 377, 381 (1994).  Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  After completing the directive above, provide the Veteran with an audiological examination to determine the current severity of the Veteran's hearing loss.

3.  After undertaking any other appropriate development deemed necessary, readjudicate the claims on the basis of the additional evidence.  If the determination remains adverse to the Veteran, he and his representative should be furnished with an SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

